Title: To George Washington from Major General Charles Lee, 26 November 1776
From: Lee, Charles
To: Washington, George



Dr General
Camp Philipsburg [N.Y.] Novr the 26th 1776

It never was my idea to leave the Highlands unguarded but only for expedition sake that Heath shou’d detach two thoushand of his Corps immediately over the River and to replace these two thoushand by the same number the most lightly accoutred from this Body here ’till the main Body with their baggage Cannon &cc. coud move—I conceiv’d this movement cou’d be attended with no risk as He has now nothing to guard but the Western Passages—for there is no possibility of their approaching by the Eastern having, as I can learn, no vessels on the Eastern River to transport their Cannon—and the roads from Kings Bridge by land is now almost impracticable—the want of Carriages and this disappointment with respect to Heath, but above all the alarms We have been thrown into by the activity of the Tories and the important consideration of leaving this Country in a tolerable state of security on my departure, have still detain’d me here—the Enemy kept a very considerable part of their force on this side of Kings Bridge till yesterday—so considerable indeed that from what We saw We conceivd the numbers transported to the Jerseys not near so great as You were taught to think—this and the apprehension of their gleaning all the forage of this district contributed to the other considerations I have mention’d have detain’d me so much longer than I cou’d have wish’d—Yesterday They drew themselves in, and at the same time We made a sweep of the Country from Philip’s house—part of the Army have mov’d on—I set out tomorrow—no militia are come in to cover the Country—I have wrote most pressing letters on this subject to Trumbull and hope they will have effect—I have been equally urgent with Mr Bodoin for blankets shoes &cc.—indeed our Soldiers are not in a moving condition but seem well dispos’d and engage themselves beyond expectation—but We are in great want of money for bounty—I have been under the necessity, without authority, to draw for this purpose—several deserters come out today inform us that a considerable embarkation is made for S. Amboy[.] I shall take care to obey your Excellency’s order in regard to my march as exactly as possible—and am Dr General, Yours

Charles Lee

